Citation Nr: 0730402	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-14 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for neuropathy of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946 and from November 1950 to November 1956. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) special claims processing 
unit in Cleveland, Ohio.  Jurisdiction over the case was 
subsequently returned to the Regional Office (RO) in Roanoke, 
Virginia.

In March 2006, a motion to advance the veteran's case on the 
Board's docket was submitted.  For good cause shown, the 
motion for advancement on the docket was granted in April 
2006.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

In written argument submitted in February and March 2006, the 
veteran's representative raised the issue of entitlement to 
service connection for pulmonary disability other than 
bronchiectasis.  That issue was referred to the RO by the 
Board in April 2006.  Since that time, it does not appear 
that the RO has taken any action on the claim.  The issue is 
again referred to the RO for appropriate action.


REMAND

In the April 2006 Remand, the Board instructed that the 
claims folder should be returned to the physician who 
performed the November 2004 podiatry examination, and, based 
upon the claims folder review and the results of the November 
2004 examination, the examiner should provide an opinion as 
to whether there is a 50 percent or better probability that 
the neuropathy of the veteran's lower extremities is 
etiologically related to service or was caused or chronically 
worsened by service-connected disability.  The Board also 
instructed that the rationale for all opinions expressed must 
be provided.  

In December 2006, the examiner who conducted the November 
2004 podiatry examination provided a two-sentence addendum 
opinion which reads: "[n]europathy is not related to pes 
planus.  As to any other etiology I would refer to 
neurology."  

The Board finds that the December 2006 opinion does not 
satisfy the Board's Remand instructions.  The opinion does 
not address a relationship between the veteran's neuropathy 
and his military service, but only addresses a relationship 
to his service-connected pes planus.  Opinions with respect 
to both possible etiologies were requested.  Further, the 
rationale for the opinion was not provided, as requested by 
the Board.  Most significant in the Board's view, the 
examiner indicated that he could not provide an opinion with 
respect to any etiology other than a possible relationship to 
pes planus, and that an opinion from neurology would be 
necessary to determine such other possible etiologies.  The 
Board specifically instructed that, another examination 
should be performed if deemed necessary by the physician 
providing the required opinion.  In this case, it would 
appear that in order to completely address the issue raised 
by the Board, it is the opinion of the podiatric examiner 
that a neurological examination is required.  

VA adjudication regulations and guidelines provide that "if 
[an examination] report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2007).  
See also Littke v. Derwinski, 1 Vet.App. 90, 92 (1990); Green 
v. Derwinski, 1 Vet. App. 121 (1991) [it is impossible to 
square the Secretary's duty to assist a claimant with VA's 
failure to follow up the suggestion by the examining 
physician that additional diagnostic studies might be in 
order]. 

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
neuropathy of his lower extremities, or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be provided 
an examination by a neurologist to 
determine the nature and etiology of the 
neuropathy of the veteran's lower 
extremities.  The claims folder should be 
sent to and should be reviewed by the 
examining physician.  Based upon the 
claims folder review and the results of 
the examination, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the neuropathy of the veteran's lower 
extremities is etiologically related to 
(1) the veteran's military service, or (2) 
was caused or chronically worsened by a 
service-connected disability.  The 
rationale for all opinions expressed must 
also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


